Citation Nr: 0121507	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
lumbosacral strain from September 30, 1994 to June 13, 1996.  

2.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain from June 14, 1996 to September 8, 1997.  

3.  Entitlement to an evaluation greater than 40 percent for 
lumbosacral strain from September 9, 1997.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.  

This appeal arises from an August 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
for a compensable evaluation for the service-connected 
lumbosacral strain.  In a May 1996 rating decision the 
evaluation was increased to 10 percent effective, September 
30, 1994.  The RO increased the evaluation to 20 percent in a 
February 1998 rating decision.  This 20 percent evaluation 
was effective from June 14, 1996.  In May 1999, the RO 
increased the evaluation to 40 percent, effective September 
9, 1997.  

The veteran subsequently appealed to the United States Court 
of Appeals of Veterans Claims (Court).  He was represented in 
his appeal to the Court by James W. Stanley, Jr., Attorney at 
Law (who also represents the veteran before the Board).  The 
Office of General Counsel for VA represented the Secretary of 
VA in the appeal to the Court.  The veteran's representative, 
James W. Stanley, Jr., Attorney at Law and the Office of 
General Counsel for VA (the parties) filed a Joint Motion for 
Remand in November 2000, requesting that the Court vacate the 
Board decision and remand the case to the Board for 
readjudication.  The Court granted the joint motion later 
that same month.  The case was then returned to the Board for 
compliance with the directives in the Court's order and the 
Joint Motion for Remand.  



FINDINGS OF FACT

1.  From September 30, 1994 to June 13, 1996 the veteran's 
lumbosacral strain manifested by complaints of pain.

2.  From June 14, 1996 to September 8, 1997 the veteran's 
lumbosacral strain was manifested by moderate limitation of 
motion with complaints of pain.  

3.  From September 9, 1997 the veteran's service-connected 
lumbosacral strain was manifested by complaints of pain and 
severe limitation of motion.  

4.  He is currently in receipt of the highest evaluation for 
his service-connected lumbosacral strain under Diagnostic 
Codes 5292 and 5295.  

5.  The veteran has not made a claim of service connection 
for demonstrable deformity of the vertebral body, Diagnostic 
Code 5285.

6.  The veteran is not service-connected for demonstrable 
deformity of the vertebral body, Diagnostic Code 5285.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain from September 30, 1994 to June 13, 
1996 are not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5292 
and 5295 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain from June 14, 1996 to September 8, 
1997 are not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5292 
and 5295 (2000).

3.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain from September 9, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 1999); 38 
C.F.R. § 3.321, Part 4, Diagnostic Codes 5292 and 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the November 2000 Joint Motion for Remand the parties have 
required the Board to consider and discuss a 10 percent 
evaluation for degenerative changes of the veteran's lumbar 
spine.  The parties refer to a VA General Counsel opinion 
that clarified an earlier opinion stating that "a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59...." pursuant to 
Litchtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
VAOPGCPREC 9-98 at 2, 4.  Also see Hicks v. Brown, 8 Vet. 
App. 417, 420-21 (1995), 38 C.F.R. § 4.45(f).  The parties 
have required the Board to consider the applicability of an 
additional 10 percent rating for demonstrable deformity of 
the vertebral body.  See 38 C.F.R. § 4.71a Diagnostic Code 
5285.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  As regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to consideration of pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f) 
(2000).  

A 10 percent evaluation is warranted for slight limitation of 
motion of the lumbar spine or for lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine or for lumbosacral strain when there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2000).  A 40 percent 
disability evaluation requires severe limitation of motion or 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2000).

It must be noted that the terms such as "moderate" and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2000).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).


From September 30, 1994 to June 13, 1996  

VA outpatient treatment records dated, May 1995 to June 1996 
show that the veteran was seen for complaints of back pain.  
On examination in May 1995 his deep tendon reflexes were 
normal.  

Given the lack of evidence showing symptoms related to the 
veteran's lumbosacral strain there is no basis for an 
evaluation in excess of 10 percent from September 30, 1994 to 
June 13, 1996.  The Board notes the veteran's complaints of 
pain as shown in the above records.  Accordingly, the 10 
percent evaluation compensates the veteran for his complaints 
of pain.  

Consideration of 38 C.F.R. §§  4.40 (consider "functional 
loss" "due to pain"), 4.45 (consider "pain on movement, 
swelling, deformity, or atrophy on disuse" in addition to 
"instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability), and 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) is impossible in this instance.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
evidence of lumbosacral strain symptoms from September 30, 
1994 to June 13, 1996 with which to apply these regulations.  

From June 14, 1996 to September 8, 1997  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected lumbosacral strain was not warranted from June 14, 
1996 to September 8, 1997.  The objective evidence of record 
does not indicate that the veteran's lumbosacral strain 
resulted severe limitation of motion of the low back; nor is 
there evidence of the presence of listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  In fact at the September 
1996 VA examination the veteran forward flexed the lumbar 
spine to 75 degrees, backward extension was to 30 degrees, 
lateral flexion was to 30 degrees and rotation was to 35 
degrees.  There was no neurologic deficit.  The November 1996 
VA outpatient record provided that the veteran was unable to 
bend over to the right due to pain and that the trunk range 
of motion was decreased.  There was no tenderness to 
palpation.  In January 1997 there was no spasms or 
tenderness.  As such, the Board finds that the veteran's 
lumbosacral strain more nearly approximates a disability 
characterized by moderate limitation of motion, under 
Diagnostic Codes 5292, 5295.  See 38 C.F.R. § 4.71a (2000).  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an evaluation in excess of 20 percent is not 
warranted on the basis of these regulations.  There was no 
evidence of deformity, or atrophy on disuse instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing, incoordination, and 
excess fatigability due to the service-connected lumbosacral 
strain.  At the September 1996 VA examination the curvature 
of the veteran's spine was normal.  His gait was also normal.  
The November 1996 VA outpatient record provided that there 
was no erythema or swelling of the lumbar spine or the sacral 
area.  In light of all the evidence of record, the Board does 
not find that an evaluation in excess of 20 percent was 
warranted from June 14, 1996 to September 8, 1997, under 38 
C.F.R. §§ 4.40 or 4.45.  

Based on the evidence of record, it is found that the 
preponderance of that evidence is against an evaluation in 
excess of 20 percent for the service-connected lumbosacral 
strain from June 14, 1996 to September 8, 1997.


From September 9, 1997  

The Board finds that the evidence does not support a finding 
of additional functional loss due to the aforementioned 
factors.  In particular, the most recent VA outpatient 
treatment records specifically found good body mechanics, the 
manual muscle test was average and strength was normal 
throughout.  Additionally, in September 1998 the veteran 
testified that walking was his most comfortable position.  In 
May 2000 he testified that his back never became unstable or 
gave out on him, he stated that standing straight actually 
helped his back pain.  In November 1997 the curvature of the 
veteran's lumbar spine was normal, thus no deformity.  
Atrophy, instability or disturbance of locomotion were not 
noted in the VA examination reports or in outpatient 
treatment records.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight- bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2000).  

Radiology reports of record show degenerative changes of the 
veteran's lumbar spine.  He is already compensated for severe 
limitation of motion of the lumbosacral spine and severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2000).  It would serve the 
parties well to note that the osteo-arthritic changes, for 
which the veteran is in receipt of a 40 percent evaluation, 
under Diagnostic Code 5295 compensates him for the lumbar 
spine degenerative changes reflected in the radiology 
reports.  

The Board recognizes the veteran's complaints of pain and 
painful motion; hence he is currently compensated for those 
complaints.  The veteran's current 40 percent evaluation is 
far more than the minimum compensable rating for the joint 
warranted under 38 C.F.R. § 4.40, 4.45(f), 4.59.  The Board 
finds that the evidence does not support a finding of any 
additional functional loss pursuant to 38 C.F.R. § 4.59 
(2000).  Muscle spasm would greatly assist the identification 
of painful motion related to arthritis.  At the December 1998 
VA examination the veteran had no evidence of spasm but was 
tender in the iliolumbar intervals.  At the May 2000 
Videoconference the veteran testified that he no longer had 
muscle spasms in his lumbar spine and that his back never 
became unstable or gave out on him.  Sciatic neuritis, 
unstable, or malaligned joints, crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures were not indicated in any of the 
medical evidence of record.  Consequently, there is no 
additional functional loss pursuant to 38 C.F.R. § 4.59.  

Apparently the parties have misread or misinterpreted 
38 C.F.R. § 4.59, Litchtenfels and Hicks.  38 C.F.R. § 4.59 
explains how to identify pain.  In Litchtenfels the Court 
held that painful motion of major joint or groups caused by 
degenerative arthritis, where arthritis is established by X-
ray, is deemed to be limited motion and entitled to a minimum 
10 percent evaluation, per joint, combined, even though there 
is no actual limitation of motion.  This veteran's matter is 
distinguished from Litchtenfels in that this veteran is 
compensated for his painful motion and the veteran in 
Litchtenfels was not compensated for painful motion.  The 
holding in Litchtenfels stood for the proposition that even 
though there is no actual limitation of motion a 10 percent 
evaluation is warranted for pain.  The Court's holding in 
Litchtenfels does not state, as the parties have interpreted, 
that the veteran should be compensated twice, a 10 percent 
rating under 38 C.F.R. § 4.40, 4.45, 4.59 and another 10 
percent rating under 38 C.F.R. § 4.71a, for same painful 
motion.  

In Hicks the Court held that compensation for degenerative 
arthritis may be available where: (1) limitation of motion is 
objectively confirmed and that limitation of motion meets the 
criteria in the diagnostic code(s) applicable to the joint(s) 
involved then the corresponding rating under the code(s) will 
be assigned; or (2) objectively confirmed limitation of 
motion is not of sufficient degree to warrant compensation 
under the diagnostic code(s) applicable to the joint(s) 
involved then a rating of 10 percent will be assigned; or (3) 
there is no limitation of motion, a rating of 10 or 20 
percent may still be assigned if there is X-ray evidence of 
involvement of two or more major joints or minor joint 
groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

The veteran's service connected lumbosacral strain meets the 
criteria in Diagnostic Codes 5292 and 5295, the diagnostic 
codes applicable to the lumbar spine.  The corresponding 
rating under Diagnostic Codes 5292 and 5295 was assigned.  A 
40 percent rating was assigned for severe limitation of 
motion of the lumbosacral spine and severe lumbosacral 
strain.  Therefore, the first part of the holding in Hicks 
has been applied, limitation of motion of joints was 
objectively confirmed and that limitation of motion met the 
criteria in the diagnostic code applicable to the joint 
involved then the corresponding rating under the code was 
assigned.  

Pursuant to Hicks objectively confirmed limitation of motion 
that is not of sufficient degree to warrant compensation 
under the diagnostic code(s) applicable to the joint(s) 
involved requires that a rating of 10 percent be assigned for 
each major joint or group of minor joints affected.  However, 
as the objectively confirmed limitation of motion was of 
sufficient degree to warrant a 40 percent rating under 
Diagnostic Codes 5292 and 5295, applicable to the lumbar 
spine, a rating of 10 percent is not required to be assigned 
for the lumbar spine.  The third prong of Hicks applies if 
there is no limitation of motion.  The evidence of record 
demonstrated limitation of motion and the veteran has been 
compensated for that limitation of motion, therefore the 
third prong of Hicks and a 10 or 20 percent rating is not 
applicable in this case.  

38 C.F.R. § 4.59, Litchtenfels nor Hicks requires the 
assignment of an additional 10 percent evaluation when the 
veteran has already been compensated for pain and limitation 
of motion.  These cases require the assignment of a 10 
percent evaluation based on pain and / or limitation of 
motion when the veteran's symptoms do not meet the criteria 
for a compensable rating under the applicable diagnostic 
codes.  A separate rating need not be made for pain but the 
impact of pain must be considered in making a rating 
decision.  See VAOPGCPREC 9- 98, Fed. Reg. 63 (1998); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Evidently 
the parties have failed to read or decided to ignore 
Spurgeon.

With regard to consideration of Diagnostic Code 5285, 
residuals of vertebra fracture, the Board reminds the parties 
that the veteran that he is not service connected for 
demonstrable deformity of the vertebral body at this time 
and, therefore, consideration of the veteran's symptoms under 
the diagnostic criteria for residuals of vertebra fracture is 
at best premature.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  Thus, 
the Board is not to consider the manifestations resulting 
from nonservice-connected disabilities, demonstrable 
deformity of the vertebral body in establishing the service-
connected evaluation, lumbosacral strain.  

After consideration of a 10 percent evaluation for 
degenerative changes of the veteran's lumbar spine and the 
applicability of an additional 10 percent rating for 
demonstrable deformity of the vertebral body, as erroneously 
required by the November 2000 Joint Motion for Remand, the 
Board can find no basis under which to grant the veteran an 
increased evaluation and the appeal must be denied.  


ORDER

An evaluation greater than 10 percent for lumbosacral strain 
from September 30, 1994 to June 13, 1996 is denied.  

An evaluation greater than 20 percent for lumbosacral strain 
from June 14, 1996 to September 8, 1997 is denied.  

An evaluation greater than 40 percent for lumbosacral strain 
from September 9, 1997 is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

